                           UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF ALABAMA




In re                                                                     Case No. 21−30102
                                                                          Chapter 13
Kaye Lonnie Huffman ,

         Debtor.

                                              NOTICE

PLEASE TAKE NOTICE that a telephone hearing will be held on February 18, 2021 at 10:00
AM to consider and act upon the following:

18 − Motion to Extend Time filed by David Weston on behalf of Kaye Lonnie Huffman (RE:
related document(s)10 Clerk's Notice of Deficiency). (Weston, David)




Each party wishing to be heard must call the phone number below at least 5 minutes prior to the
commencement of court.

                        PHONE: 877−336−1839 Participant Code: 9617616
                            CONFERENCE HOST: Bill Livingston

You will be asked to provide the name of the conference host and the name of the caller.

Conference calls may be broadcast throughout the courtroom. Be sure you mute your telephone
until your case is called. Additionally, please do not place the call on hold because many
companies use background music while the call is on hold. Remain silent while you wait, and do
not address the court until are called upon. Be sure you follow the conference coordinator's
instructions.

If you cannot mute your phone:

        • Do not shuffle papers or type on keyboard
        • Refrain from making unnecessary noise
        • Turn off electronics such as televisions and radios that broadcast sound
Cases are called in the order determined by the court. Your case will be called as soon as
possible.


Dated February 8, 2021




                                                     Juan−Carlos Guerrero
                                                     Clerk of Court
